Citation Nr: 0839258	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left knee, post ligament reconstruction, currently rated as 
30 percent disabling.

2.  Entitlement to an increased rating for instability of the 
left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a 10 percent rating 
for instability of the left knee from January 23, 2006; 
denied an increased rating for traumatic arthritis of the 
left knee, post ligament reconstruction; and denied an 
increased rating for arthritis of the right knee.

The veteran testified at a hearing before the undersigned at 
the RO in June 2008.  A transcript of the hearing is of 
record.

The report of an October 2006 VA examination indicates that 
the veteran has a tender scar on his left knee due to 
surgery.  The veteran also testified at the hearing that the 
scar was tender.  The issue of entitlement to service 
connection for the scar is referred to the agency of original 
jurisdiction (AOJ) for adjudication.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's most recent VA examination for his right and 
left knee disabilities was in October 2006.  At the June 2008 
hearing the veteran testified that the examination did not 
reflective his current symptomatology and that his 
disabilities had increased in severity since the examination.  
He was particularly insistent that he had severe instability 
of his knees, which was not indicated in the examination.  
The veteran and his representative contend that he should be 
scheduled for another examination.  

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  In view of the hearing 
testimony, the Board finds that the veteran should be 
scheduled for a new examination.  

The veteran's testimony indicated that he had received recent 
treatment at the Gainesville VA Medical Center.  The claims 
folder contains no records from that facility for the period 
since May 2007.  VA has an obligation to obtain the current 
treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Obtain records of VA treatment for 
right and left knee disabilities from the 
Gainesville VA Medical Center for the 
period since May 2007.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his right and left knee 
disabilities.  The claims folder must be 
made available to the examiner for 
review.  

The examiner should note the range of 
motion of the right and left knee in 
degrees.  The presence or absence of any 
additional functional limitations due to 
pain, weakness, incoordination, excess 
fatigability, or flare-ups should be 
noted.  Any additional functional loss 
should be described in terms of 
additional limitation of motion in 
degrees.  

The presence or absence of instability or 
subluxation and its severity should also 
be noted.  

3.  If any benefit sought on appeal, 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

